UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
LISETTE PAULSON,                                               :
                                                               :
                         Plaintiff,                            :      16-CV-9049 (LTS) (OTW)
                                                               :
                      -against-                                :      ORDER
                                                               :
TIDAL,
                                                               :
                         Defendant.                            :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         A conference was held in this matter today, January 15, 2020. Accordingly:

              •    Plaintiff is directed to provide Defendant with the authorizations discussed at

                   the conference, and provide the status of any other outstanding document

                   production by January 24, 2020;

              •    Parties are directed to submit a joint status letter by February 7, 2020 pursuant

                   to the directions given at the conference; and

              •    Fact discovery is extended to February 28, 2020.

         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: January 15, 2020                                            Ona T. Wang
       New York, New York                                          United States Magistrate Judge
